 Case 1:19-cv-01626-CFC Document 17 Filed 03/06/20 Page 1 of 2 PageID #: 274




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 EPISTAR CORPORATION,                   )
                                        )
            Plaintiff,                  )
                                        )               C.A. No. 19-1626-CFC
      v.                                )
                                        )               JURY TRIAL DEMANDED
 GMY LIGHTING TECHNOLOGY CO., LTD., )
 LIGHTINTHEBOX HOLDING CO., LTD.,       )
 LIGHT IN THE BOX LIMITED,              )
 LIGHTINTHEBOX INTERNATIONAL            )
 LOGISTIC CO., LIMITED, and LITB, INC., )
                                        )
            Defendants.                 )

                     NOTICE OF SETTLEMENT-IN-PRINCIPLE AND
                       STIPULATION TO STAY ALL DEADLINES

       PLEASE TAKE NOTICE that Plaintiff Epistar Corporation (“Epistar”) and Defendants

LightInTheBox Holding Co., Ltd., Light In The Box Limited, LightInTheBox International

Logistic Co., Limited, and LITB, Inc. (collectively, the “LITB Defendants”) have reached a

settlement-in-principle in the above-captioned case.

       As previously indicated, Epistar states that it separately reached a settlement agreement

with Defendant GMY Lighting Technology Co., Ltd.

       Accordingly, in light of the pending settlement, Epistar and the LITB Defendants hereby

request through the undersigned counsel for Epistar that the Court stay all deadlines in this

action. The purpose of the stay is to allow Epistar and the LITB Defendants to finalize drafting

the settlement agreement and obtain necessary signatures.
Case 1:19-cv-01626-CFC Document 17 Filed 03/06/20 Page 2 of 2 PageID #: 275




                                             Respectfully submitted,
                                             POTTER ANDERSON & CORROON LLP

OF COUNSEL:                                  By: /s/ David E. Moore
                                                 David E. Moore (#3983)
James C. Yoon                                    Bindu A. Palapura (#5370)
Albert Shih                                      Tracey E. Timlin (#6469)
WILSON SONSINI GOODRICH & ROSATI, P.C.           Hercules Plaza, 6th Floor
650 Page Mill Road                               1313 N. Market Street
Palo Alto, CA 94304-1050                         Wilmington, DE 19801
Tel: (650) 493-9300                              Tel: (302) 984-6000
                                                 dmoore@potteranderson.com
                                                 bpalapura@potteranderson.com
Dated: March 6, 2020                             ttimlin@potteranderson.com
6609581 / 49422
                                             Attorneys for Plaintiff Epistar Corporation



       IT IS SO ORDERED this _________ day of _________________, 2020.



                                              United States District Court Judge




                                         2
